Citation Nr: 0012708	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant






INTRODUCTION

The veteran retired in August 1992 after almost 29 years of 
active service.

This appeal arises from a July 1995 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
granted service connection for residuals of a right foot 
injury and assigned a 10 percent evaluation effective from 
the date of claim in March 1995.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the July 1995 rating action was the initial 
grant of service connection for disability of the right foot, 
the Board will consider whether a staged rating should be 
assigned for the veteran's service connected right foot 
disability.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's 
appeal.

The veteran presented testimony at a December 1997 
videoconference hearing before the undersigned.  The issue of 
whether a rating in excess of 10 percent was warranted for 
the service connected right foot disability was remanded from 
the Board to the RO in October 1998.  By decision of the 
Board of the same month, service connection for residuals of 
a left foot injury was granted.  This decision was 
effectuated by a rating decision later in October 1998.  The 
October 1998 grant of service connection constitutes a full 
award of the benefit sought relating to the claim of service 
connection for a left foot disability and the appeal 
initiated by the veteran in the notice of disagreement 
relative to this issue.  See Holland v. Gober, 10 Vet. App. 
433 (1997).  Thus, the only issue remaining on appeal is 
entitlement to a higher evaluation for the service connected 
right foot disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right foot injury is manifested by 
complaints of constant pain; x-rays have revealed severe, 
widespread arthritis of the right foot; and clinical findings 
have established the presence of the functional equivalent of 
severe residuals of a right foot injury.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service connected right foot disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The service medical records show that the veteran sustained 
an injury to the right foot while boarding his ship.  

On VA examination in May 1995, the veteran reported suffering 
a crush injury of the right foot during service.  He had 
continued to have tenderness, weakness, and intermittent 
sharp pain of the right foot.  These symptoms were aggravated 
by prolonged standing or walking.  On examination, there was 
objective tenderness over the proximal dorsal aspect and over 
the anterior sole area proximal to the right great toe.  No 
other abnormality was observed.  X-rays of the right foot 
showed bilateral calcaneal spurs and degenerative arthritic 
changes involving the first metatarsal tarsal joint on the 
right side.  The diagnoses included residual injury of the 
right foot with pain and x-ray evidence of arthritis.  

On VA orthopedic examination in June 1997, a history of a 
crush-type injury in service was noted.  Since that time, the 
veteran had been plagued with pain over the first metatarsal 
joint and the heel.  Pain would start when the veteran got 
out of bed in the morning.  With the first step, the heel was 
tender to pressure.  Pain was aggravated by the veteran's job 
working in a factory which required him to be on his feet 
every day.  He described the pain as growing worse during the 
day until he would have to sit down at the end of the day to 
relieve the pain.  Swelling and redness of the foot were 
denied.  

On examination, there was a healed scar over the first 
metatarsal of the right foot.  There was no obvious gross 
deformity of the foot.  Pressure over the first metatarsal 
and the entire plantar surface of the foot and heel resulted 
in pain.  The veteran reported that symptoms had grown worse 
since 1995.  Range of motion of the foot was normal.  The 
diagnosis was status post fracture of the first metatarsal 
with traumatic arthritis of the first metatarsal joint and 
heel spurs of the right foot with residual pain.  The veteran 
was examined early in the morning.  The examiner was unable 
to comment on the degree of disability at other times without 
resorting to pure speculation.  

The veteran testified in December 1997 that pain was 
excruciating in the morning; that he was in pain all day; 
that his job required working on concrete that produced 
tremendous pain; that he had lost up to a week from work 
during a year due to foot pain; that he was receiving 
stretching exercises and pain killers; that he wore arch 
supports; that he was seen by a VA podiatrist every 6 months; 
and that he did not notice any swelling of the right foot.  

VA oupatient records include an April 1997 notation that 
shows that the veteran had chronic arch pain.  Foot symptoms 
were better in August 1997.  In September it was noted that 
faciitis/bursitis was resolving.  In October, there was a 
little numbness of the outside of the right foot.  New work 
boots had helped some.  In April 1998, the veteran complained 
of intractable foot pain.  Symptoms had not responded to 
orthotics.  X-rays of the right foot showed marked 
degenerative changes of the first tarsal metatarsal joint 
space.  There was severe joint space narrowing and 
significant osteophyte formation, subchondral sclerosis and 
probable subchondral cysts.  There was minimal degenerative 
changes at the first metatarsal phalangeal joint space.  A 
moderately sized inferior calcaneal spur was identified at 
the plantar facial insertion and there was a tiny posterior 
calcaneal spur at the Achilles tendon insertion.  There were 
mild to moderate degenerative changes present of the second 
and third metacarpal carpal joint spaces.  There was mild 
degenerative changes involving the posterior talocalcaneal 
joint.  In June 1998, foot pain was noted as being worse 
lately.  The veteran could barely ambulate.  Shoe inserts had 
helped some.  In February 1999, the veteran reported that 
symptomatology had improved with orthotics.  


II.  Analysis

Service connection is in effect for residuals of right foot 
injury with chronic pain and arthritis of the first 
metatarsal joint, evaluated as 10 percent disabling under DC 
5284 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part. 4.

The Board notes that this claim arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In Fenderson v. West, 12 Vet App 119 (1999), the 
Court held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As the claim 
for a higher evaluation for a right foot disability involves 
a rating assigned in connection with the grant of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.  

The Board also finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) as the 
veteran has asserted that his service connected right foot 
disability is worse than currently evaluated.  The Board is 
also satisfied in this case that all relevant facts have been 
properly developed.  In this regard, all current VA 
outpatient treatment records have been obtained.  As the 
record is complete, there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Under applicable criteria, a 10 percent evaluation is 
warranted for moderate residuals of a foot injury; moderately 
severe residuals of foot injuries warrant a 20 percent 
evaluation; and a 30 percent evaluation requires severe 
residuals.  38 C.F.R. Part 4, Code 5284.

The veteran suffered a crush-type injury of the right foot 
during service which has resulted in chronic complaints of 
pain.  Recently, the veteran has reported that pain has grown 
worse.  He has testified that right foot pain is often 
excruciating in degree.  On physical examination, there was 
pain on palpation of the surface of the right foot.  VA 
outpatient records from recent years show continuing 
treatment for pain and discomfort of the right foot which the 
veteran has described at times as being so severe that he was 
unable to ambulate.  The veteran also testified, and VA 
outpatient records demonstrate, that the veteran had lost 
time from work due to the right foot disability.  It is 
especially significant that x-rays of the right foot in 1998, 
as opposed to 1995, revealed the presence of more severe and 
widespread arthritis of the right foot.  

Based on the totality of the evidence, the Board finds that 
the disability picture more nearly approximates the criteria 
required for the assignment of a 30 percent evaluation for 
severe residuals of a right foot injury.  The 30 percent 
rating is the highest possible rating under DC 5284 for 
residuals of an injury to the right foot.  The Board has also 
considered whether the veteran is entitled to a "staged" 
rating for his service-connected right foot disability, but 
finds that at no time since he filed this claim has the 
service-connected right foot been more than 30 percent 
disabling.  Fenderson, supra. 

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the VA examiner indicated in June 1997 that 
there was no way to comment on the degree of disability at 
other times without resorting to pure speculation.  Inasmuch 
as the examiner was not able to further quantify the degree 
of disability without resorting to speculation, the Board is, 
likewise, unable to offer any such opinion as that would 
require a degree of medical expertise which the Board is not 
competent to offer.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

In addition, in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  There is 
no evidence that the impairment resulting from right foot 
disability warrants extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service connected right foot 
disability is adequately compensated by the schedular 
evaluation.  Therefore, 

extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to a 30 percent rating for the service connected 
right foot injury is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

